Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-19 in the reply filed on 7/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. 

Information Disclosure Statement
	The information disclosure statement filed 12/8/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 12/8/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 11-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Publication No. 2008/0083959).
Referring to figures 2-13, Wu et al. teaches a structure, comprising:
a die matrix comprising a plurality of dies (310) separated by at least one scribe

lane (305); and

a crackstop structure (320, protective structures) comprising at least one line within the at least one scribe lane (305) between adjacent dies of the plurality of dies (310, see figures 2-5).
Regarding to claim 2, the at least one line (322) includes two parallel metal lines (322) extending in a first scribe lane (305) and two parallel metal lines (322) extending within a second scribe lane (305, see figures 2-5).
Regarding to claim 4, the two parallel metal lines (322) in the first scribe lane (305) and the two parallel metal lines (322) in the second scribe lane (305) are separated from crackstop structures (321) of the plurality of dies (310, see figures 2-5).
	Regarding to claim 5, at least one metal line (425) extending across the first scribe lane and the second scribe lane (305, see figure 4). 
	Regarding to claim 11, the at least one line comprises an octagonal metal line or segment thereof at a corner of adjacent dies of the plurality of dies (see figure 4b, paragraph# 46). 
	Regarding to claim 12, the at least one line (420) within the at least one scribe lane (405) connects to a crackstop structure (425) of adjacent dies of the plurality of dies at a corner (see figures 2-5).
Regarding to claim 13, a structure, comprising:
	a wafer (200) comprising a plurality of dies (210) with a scribe lane (305) on sides of the plurality of dies (310, see figures 2-5); and 
a plurality of stacked metal lines (320/420) extending within and parallel to the scribe lanes (305/405) and which intersect at a corner of each die of the plurality of dies (312, see figure 3).
	Regarding to claim 18, at least one additional metal line (425) extending across each of the scribe lanes (405, see figures 4a-4b).
	Regarding to claim 19, the metal lines (420) connect to a crackstop structure (425) of the each die of the plurality of dies (410, see figures 3-4).

Claim(s) 1-3, 5, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farooq et al. (U.S. Patent Publication No. 2015/0155263).
Referring to figures 1-8, Farooq et al. teaches a structure, comprising:
a die matrix comprising a plurality of dies (312) separated by at least one scribe

lane (120); and

a crackstop structure (130/230) comprising at least one line within the at least one scribe lane (120) between adjacent dies of the plurality of dies (312, see figures 1-3).
Regarding to claim 2, the at least one line (120) includes two parallel metal lines (122/322) extending in a first scribe lane (120) and two parallel metal lines (122/322) extending within a second scribe lane (120, see figures 1-3).
	Regarding to claim 3, the two parallel metal lines (122) in the first scribe lane (120) crossover the two parallel metal lines (322) in the second scribe lane (120, see figures 1-3).
	Regarding to claim 5, at least one metal line (122/322) extending across the first scribe lane and the second scribe lane (120, see figure 3). 
	 Regarding to claim 13, a structure, comprising:
	a wafer (100/200) comprising a plurality of dies (312) with a scribe lane (120) on sides of the plurality of dies (110/120, see figures 1-10); and 
a plurality of stacked metal lines (122/222/322) extending within and parallel to the scribe lanes (120) and which intersect at a corner of each die of the plurality of dies (312, see figure 3).
Regarding to claim 14, the plurality of stacked metal lines (122/222/322) extending within and parallel to the scribe lanes (120) comprise two stacked metal lines (122/222/322) in each of the scribe lanes (120), and which crossover at a corner junction of the plurality of dies (312, see figures 2-3).
Allowable Subject Matter
Claims 6-10, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art teaches the at least one metal line extending across the first scribe lane and the second scribe lane extend from corners of adjacent dies of the plurality of dies (in claim 6); the at least one metal line extending across the first scribe lane and the second scribe lane extends between the two parallel metal lines in the first scribe lane and the two parallel metal lines in the second scribe lane (in claim 7), the at least one metal line extending across the first scribe lane and the second scribe lane connect to crackstop structures of adjacent dies of the plurality of dies (in claim 8); an octagonal metal line or segment thereof, at a corner of adjacent dies of the plurality of dies, wherein the two parallel metal lines in the first scribe lane and the two parallel metal lines in the second scribe lane extend to and contact with the octagonal metal line (in claim 9); the plurality of stacked metal lines extending within and parallel to the scribe lanes comprise a single stacked metal line extending across each of the scribe lanes, and which extend from a comer of the each die of the plurality of dies (in claim 15); or the plurality of stacked metal lines extending within and perpendicular to the scribe lanes extend to crackstop structures of adjacent dies on the wafer (in claim 17).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893